MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                                Sep 06 2018, 6:00 am
this Memorandum Decision shall not be
                                                                          CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
court except for the purpose of establishing                               and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                        Curtis T. Hill, Jr.
LaPorte, Indiana                                          Attorney General of Indiana
                                                          Monika Prekopa Talbot
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

A.D.,                                                     September 6, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          18A-JV-127
        v.                                                Appeal from the LaPorte Circuit
                                                          Court
State of Indiana,                                         The Honorable Thomas J.
Appellee-Petitioner                                       Alevizos, Judge
                                                          The Honorable W. Jonathan
                                                          Forker, Magistrate
                                                          Trial Court Cause No.
                                                          46C01-1708-JD-431



Vaidik, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JV-127 | September 6, 2018              Page 1 of 8
                                           Case Summary
[1]   A.D. admitted committing neglect of a dependent resulting in serious bodily

      injury, a Level 3 felony if committed by an adult, for shaking his newborn

      daughter and causing extensive injuries, and the juvenile court made him a

      ward of the Indiana Department of Correction. A.D. now appeals the juvenile

      court’s disposition. Because of the violent nature of A.D.’s actions in this case

      and the fact that he has a history of running away and not completing services,

      we affirm the juvenile court.



                            Facts and Procedural History
[2]   A.D., who was born in January 2001, grew up in Tennessee with his mother.

      After living off and on in homeless shelters for many years, A.D.’s mother

      placed him in the custody of the Tennessee Department of Children’s Services,

      where he was offered numerous services including therapy, counseling, and

      drug and alcohol treatment. While in the custody of the Tennessee Department

      of Children’s Services, A.D. ran away from his placements three times (one

      residential placement and two different foster placements). The last time A.D.

      ran away was in June 2016, when he was fifteen years old. He landed in

      Indiana, where he met nineteen-year-old Jasmine Watson at a party. Jasmine

      lived in Michigan City with her grandmother and several other people.


[3]   Shortly after meeting each other, in October 2016, A.D. moved in with

      Jasmine. Soon thereafter, Jasmine became pregnant. A.D. and Jasmine’s


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-127 | September 6, 2018   Page 2 of 8
      daughter, I.W., was born on July 26, 2017. A few weeks later, Jasmine started

      working in a bakery; A.D. watched I.W. while Jasmine worked.


[4]   On August 30, 2017, when I.W. was thirty-five days old, Jasmine was at work

      when she received a call that I.W., who was in A.D.’s care, was unresponsive

      and being taken to Franciscan Health Michigan City. I.W. was then airlifted to

      Lurie Children’s Hospital of Chicago, where it was determined that I.W.

      suffered brain injuries consistent with shaken baby syndrome. Specifically,

      I.W. had bleeding in numerous areas of her brain, lost some brain tissue, and

      had extensive bleeding behind her eyes. According to I.W.’s neurologist, it was

      “the worst case of shaken baby he’[d] ever seen in his career.” Tr. p. 13. After

      spending one month at Lurie Children’s Hospital, I.W. was transferred to

      Memorial Hospital of South Bend, where she stayed for three more weeks. The

      “general prognosis” for I.W. is that she will never be able to talk or walk, is

      most likely blind, and hopefully one day will be able to swallow (until then,

      she’s being continuously fed by a G-tube). Id. at 16. I.W. also takes medicine

      for seizures.1


[5]   In September 2017, the State filed a petition alleging that sixteen-year-old A.D.

      was a delinquent child for committing what would be Level 3 felony neglect of

      a dependent resulting in serious bodily injury if committed by an adult. The

      State later filed a motion for waiver of jurisdiction to adult court. Before that




      1
          I.W., who requires twenty-four-hour care, was placed with Jasmine’s parents.


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-127 | September 6, 2018   Page 3 of 8
      motion was ruled on, however, A.D. admitted the allegation, and the State

      dismissed its waiver petition.


[6]   A dispositional hearing was held in December 2017. At the hearing, Calvin

      Buntyn, A.D.’s Tennessee family service worker, testified that A.D. should be

      sent to a secure facility. He emphasized A.D.’s failure to complete services in

      Tennessee as well as the likelihood that he’ll run away again:


              I believe that he’s . . . a run risk. He’s a threat to run. He’s a risk
              to run. I believe that – just based on my year working with
              [A.D.], if he has the opportunity to run, he’s gonna run.


      Tr. pp. 174-75. Lynn Rowe, A.D.’s counselor at the LaPorte County Juvenile

      Services Center (where A.D. had been housed since the incident in this case),

      testified about A.D.’s anger issues:


              His behavior goes up and down. He does lose his temper when
              he does not get his way or is told that he cannot do something.
              He hits walls and pounds, you know, with his fist against the
              walls and doors, cusses at staff. . . . He’s been on administrative
              shut down for his extreme anger issues and impulsivity.


      Id. at 204. Finally, Stasi Benning, A.D.’s probation officer, testified that A.D.

      scored a “high-risk level” on the Indiana Youth Assessment System (IYAS) and

      that she recommended that A.D. “be committed to the [DOC] for housing at

      the Indiana Boys School.” Id. at 184. Benning explained that numerous

      services would be available to A.D. in the DOC, including individual and group

      services, substance-abuse treatment, mental-health services, and schooling


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-127 | September 6, 2018   Page 4 of 8
      (including the opportunity for A.D. to earn a GED and an associate’s degree).

      Id. at 190, 201. According to Benning, the DOC offered more services than a

      residential treatment facility. Id. at 201. In response, A.D.’s attorney argued

      that A.D. should not be made a ward of the DOC but rather “release[d] . . . on

      conditions to participate in the services he may need.” Id. at 215.


[7]   Following the dispositional hearing, the juvenile court ordered that A.D. be

      made a ward of the DOC. Appellant’s App. Vol. III p. 28. The court reasoned:


              [T]here’s a vast array of services available at the [DOC],
              which . . . I don’t know if it will, but can meet the needs that
              have been expressed, and I think more so than any other
              possibility. Not in the community. And, [A.D.] hasn’t expressed
              through his Tennessee actions, a willingness to engage in
              services. He hasn’t shown an ability to engage in services when
              left to his own devices out in the community. And Ms. Benning
              said, even more so in terms of services available at DOC than
              any other location, and she believes that, essentially, given the
              history with DCS in Tennessee, that the services have been
              exhausted that could otherwise be provided . . . in the
              community. Those have been exhausted. And no, there’s no
              lengthy delinquency history, but I think we can’t forget the
              reason we’re here is because [A.D.] left Tennessee for a long,
              long period of time. His mother did not know. His father did
              not know. His foster home parents did not know. DCS in
              Tennessee did not know. Nobody knew. And in terms of the
              best – I think under those circumstances, his best interests . . . lie
              with the services that are available and can be provided at the
              [DOC]. I think the safety of the community is also a factor here,
              notwithstanding there’s no history of actual delinquency
              behavior, et cetera, but we have this case, the delinquent finding
              in this case, which certainly, was a violent act. We have Ms.
              Rowe also saying that there’s still some anger issues that are

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-127 | September 6, 2018   Page 5 of 8
               below the surface here, and come to the surface from time to
               time, as exhibited by her testimony on things that have occurred
               at the Juvenile Services Center.


       Tr. pp. 223-24 (emphases added).


[8]    A.D. now appeals.



                                  Discussion and Decision
[9]    A.D. contends that the juvenile court abused its discretion by making him a

       ward of the DOC. He believes that the “least restrictive” and “most

       appropriate” placement is “therapeutic including GPS with services, therapy,

       educational services and additional substance abuse treatment . . . .”

       Appellant’s Br. p. 14.


[10]   The goal of the juvenile process is rehabilitation rather than punishment. R.H.

       v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile

       courts have a variety of placement choices for juveniles who have delinquency

       problems, none of which are considered sentences.” Id. Indiana Code section

       31-37-18-6(1)(A) provides that “[i]f consistent with the safety of the community

       and the best interest of the child, the juvenile court shall enter a dispositional

       decree that . . . is . . . in the least restrictive (most family like) and most

       appropriate setting available.” Although options less harsh than commitment

       to an institution are available for the juvenile court to use, “there are times

       when commitment to a suitable public institution is in the ‘best interest’ of the

       juvenile and of society.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct. App.
       Court of Appeals of Indiana | Memorandum Decision 18A-JV-127 | September 6, 2018   Page 6 of 8
       2005) (quotation omitted). “Stated differently, the law requires only that the

       disposition selected be the least restrictive disposition that is ‘consistent with the

       safety of the community and the best interest of the child.’” Id. (quoting Ind.

       Code § 31-37-18-6). The specific disposition of a delinquent child is within the

       juvenile court’s discretion. K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006). We

       will reverse only for an abuse of discretion, namely a decision that is clearly

       against the logic and effect of the facts and circumstances before the court or the

       reasonable, probable, and actual deductions to be drawn therefrom. Id.


[11]   Here, the juvenile court made A.D. a ward of the DOC based on the safety of

       the community and his best interests. Regarding the safety of the community,

       the juvenile court explained that although A.D. did not have a lengthy

       delinquency history, he had anger issues, and the offense involving his daughter

       was “violent.” That is, A.D., who admitted shaking thirty-five-day-old I.W.,

       Tr. p. 149, caused her to have bleeding in numerous areas of her brain,

       extensive bleeding behind her eyes, and a loss of brain tissue. A.D. has

       permanently disabled his daughter: I.W. will never be able to talk or walk, is

       most likely blind, and will only be able to swallow food if speech therapy is

       successful. According to the neurologist, this was the worst case of shaken baby

       syndrome he had ever seen. This alone supports the juvenile court’s disposition

       in this case.


[12]   But there is more. A.D.’s poor history with less restrictive alternatives also

       supports the juvenile court’s disposition. That is, A.D. ran away from one

       residential placement and two foster placements in Tennessee. Although A.D.

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-127 | September 6, 2018   Page 7 of 8
       received services in Tennessee, he did not complete them. Consequently, A.D.

       scored a “high-risk level” on the IYAS. Given A.D.’s failure to engage in

       community services and the “vast array of services available at the [DOC],” the

       juvenile court found that it was in his best interests to be placed in the DOC.

       This was not an abuse of discretion. Accordingly, we affirm the juvenile court. 2


[13]   Affirmed.


       Riley, J., and Kirsch, J., concur.




       2
        A.D. raises an additional argument on appeal. After admitting to the offense, A.D. filed a motion for
       emancipation, which the juvenile court denied when it made him a ward of the DOC. A.D. argues that the
       court should have granted his motion for emancipation. The State responds that A.D.’s placement in the
       DOC “renders his emancipation claim moot.” Appellee’s Br. p 13. Because the juvenile court made A.D. a
       ward of the DOC, it did not abuse its discretion in denying his motion for emancipation. In fact, A.D.’s trial
       counsel seemed to condition the request for emancipation on the assumption that the court would release
       A.D. and not send him to the DOC. See Tr. p. 215.

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-127 | September 6, 2018                   Page 8 of 8